—Order of disposi*122tion, Family Court, New York County (Sara Schechter, J.), entered on or about November 3, 1997, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of criminal possession of a controlled substance in the third and fifth degrees, and placed him with the Division for Youth for a period of up to 18 months, unanimously affirmed, without costs.
Appellant’s suppression motion was properly denied. The suitably experienced officer’s observation of appellant exchanging small plastic envelopes for money with six customers who had formed a line in a drug-prone area, placing the money in his right pocket and something in his shoe, and then fleeing upon the officer’s approach, provided ample probable cause for appellant’s arrest (see, People v Valdes, 244 AD2d 268, lv denied 92 NY2d 862). We see no reason to disturb the court’s credibility determinations. Concur — Sullivan, J. P., Milonas, Wallach, Williams and Mazzarelli, JJ.